Digitally signed by
                                                                         Reporter of Decisions
                                                                         Reason: I attest to the
                        Illinois Official Reports                        accuracy and
                                                                         integrity of this
                                                                         document
                               Appellate Court                           Date: 2018.06.12
                                                                         13:32:35 -05'00'




                  In re Custody of R.W., 2018 IL App (5th) 170377



Appellate Court    In re CUSTODY OF R.W. (Susan Gregory, Petitioner-Appellee, v.
Caption            Travia B. and Alvernon W., Respondents (Alvernon W., Respondent-
                   Appellant; Raphael Hall, Intervenor)).



District & No.     Fifth District
                   Docket No. 5-17-0377


Filed              February 28, 2018



Decision Under     Appeal from the Circuit Court of St. Clair County, No. 16-F-500; the
Review             Hon. Patricia H. Kievlan, Judge, presiding.



Judgment           Judgment affirmed; order containing findings of unfitness vacated;
                   motion to strike denied.



Counsel on         Andrew Mossman, of Cordell & Cordell, P.C., of Belleville, for
Appeal             appellant.

                   Heather Wescoat Dabler, of Law Offices of Susan Parnell Wilson, of
                   Belleville, for appellee.



Panel              JUSTICE CHAPMAN delivered the judgment of the court, with
                   opinion.
                   Justices Goldenhersh and Cates concurred in the judgment and
                   opinion.
                                               OPINION

¶1       For most of her life, R.W., the six-year-old child at the center of this dispute, was cared for
     by two individuals other than her biological parents—her biological uncle, Raphael Hall, and
     an unrelated individual, Susan Gregory. Her biological mother, Travia B., spent time with
     R.W., but she allowed Susan and Raphael to take on the responsibility of caring for her. When
     R.W. was an infant, Travia told her biological father, Alvernon W., that he was not the father.
     After that, Alvernon had no involvement in R.W.’s life until a petition to establish parentage
     was filed in Missouri. After it was determined that Alvernon was, in fact, R.W.’s biological
     father, he sought to become more involved in her life.
¶2       Susan filed a petition for the allocation of parental responsibility and parenting time. The
     court found that Susan had overcome the presumption of a parent’s superior right to custody
     but did not find that either parent was unfit. It allocated parenting time to all four of the parties,
     but it gave Susan sole decision-making responsibility and the majority of parenting time. After
     Alvernon filed a motion to set aside the parenting order, the court entered an order finding both
     parents to be unfit and a separate order denying Alvernon’s motion. Alvernon appeals, arguing
     that (1) the court erred in finding him to be an unfit parent because no party alleged that he was
     unfit, (2) the court’s finding of unfitness was against the manifest weight of the evidence, and
     (3) the court failed to consider his fundamental constitutional rights as a parent in its parenting
     order. Susan filed a motion to strike the portions of Alvernon’s brief addressing the findings of
     unfitness, arguing that his notice of appeal does not identify the order containing those
     findings. We deny Susan’s motion to strike, vacate the order finding Alvernon and Travia to be
     unfit, and affirm the court’s parenting order.
¶3       R.W. was born on July 3, 2011. Alvernon was not at the hospital when Travia gave birth,
     but she called him a few hours later, and he arrived within half an hour. At that time, Alvernon
     was 20 years old and had no other children. Travia was in her mid-20s and had five other
     children. According to Alvernon, he asked Travia if the baby was his, and she told him there
     was a possibility that he was not the baby’s father. This angered him, and he left the hospital.
¶4       A week later, however, Travia and Alvernon began to share in the responsibility of caring
     for R.W. According to Alvernon, he cared for R.W. Mondays through Fridays, and Travia
     cared for her on the weekends. According to Travia, she and Alvernon each cared for R.W. 3½
     days per week. This arrangement continued until R.W. was three months old, when Travia
     arrived at Alvernon’s home with the police. According to Travia, she called the police that day
     because when she arrived to pick up R.W., no one answered the door. She testified that she
     thought Alvernon and his family could not hear her knocking on the door. Alvernon testified
     that, at the time, he thought Travia called the police because he was not R.W.’s father. In any
     case, an officer took R.W. from Alvernon and handed her to Travia, and Alvernon did not see
     R.W. again for six months.
¶5       Within days after this incident occurred, Travia brought R.W. to the home of her brother,
     Raphael, and asked Raphael to take care of her. Travia testified at the hearing that she did so
     because she was evicted from her apartment, forcing her and her children to move in with her
     grandmother. Her grandmother suggested asking Raphael to care for R.W. At that time,
     Raphael lived with his mother, his long-term partner, Chuck, and his best friend, Candice. At
     the time of the hearing, Raphael was still living with Chuck and Candice. Chuck’s teenage
     daughter also stayed with them every other weekend.

                                                   -2-
¶6          Raphael originally rented property in St. Louis from Susan’s parents; however, after
       Susan’s father was diagnosed with ALS in 2007, Susan took over management of her parents’
       rental properties. She became friendly with Raphael. She knew that Raphael suffered from
       sickle cell disease and that he did not have a vehicle or driver’s license. She offered to help him
       out when she could, including by driving him to doctor’s appointments. In October 2011, when
       Susan learned that Raphael was caring for a baby, she offered to help. Initially, Susan cared for
       R.W. at her home in Belleville, Illinois, on weekends, and Raphael cared for her each week
       from Monday morning to Friday afternoon. Over time, however, the amount of time Susan
       spent caring for R.W. increased due to various factors, including Raphael’s health, R.W.’s
       medical needs, and R.W.’s schooling.
¶7          In 2012, R.W. was diagnosed with cancer. Susan’s mother, Pat, who is a retired nurse,
       explained at the hearing that doctors believed R.W. was likely born with cancerous cells in her
       fallopian tubes. However, there were no outward signs of the disease until R.W. suddenly fell
       ill at nine months old. Pat explained that the cells grew into a tumor, which attached itself to a
       blood vessel near R.W.’s ovary. The tumor was thus able to nourish itself and grow very
       quickly. Susan and Pat took R.W. to the emergency room on a Friday night. She had a high
       fever and had to be stabilized before she could undergo surgery to remove the tumor the
       following Monday.
¶8          All four of the parties spent much of that weekend at the hospital with R.W., as did Susan’s
       mother, Pat, and Raphael’s partner, Chuck. Both Travia and Alvernon testified that they had a
       discussion outside the hospital during which Alvernon asked Travia whether he was R.W.’s
       father. Travia told him he was not R.W.’s father. Alvernon testified that he was disappointed
       by this news but had no reason to disbelieve Travia. He soon moved to Kansas City with his
       girlfriend, Mia Sutton. At the time of the hearing, Alvernon and Mia were still together.
¶9          After the surgery, Travia signed a document permitting R.W. to be released to Susan’s
       care. The document indicated that Susan’s relationship to R.W. was that of a family friend and
       godmother. According to Raphael, one of the reasons for this arrangement was the fact that
       Pat, as a nurse, would be best able to administer medications to R.W. After an initial
       recuperation period, Susan and Raphael returned to sharing the responsibility of caring for
       R.W. However, as mentioned earlier, Susan began taking on a larger share of the
       responsibility. When R.W. was released from the hospital, she had to return each Tuesday for
       blood draws and checkups with her oncologist. Because Raphael could not drive her to these
       appointments, Susan began bringing R.W. back to his house after her Tuesday appointments
       instead of on Monday mornings, as she had done previously. Many weeks, R.W. arrived at
       Susan’s home on Thursday rather than on Friday.
¶ 10        Periodically, Raphael was hospitalized as a result of complications from sickle cell disease.
       During these periods, Susan cared for R.W. full time. At one point, Raphael underwent two hip
       replacement surgeries, the second of which was performed eight weeks after the first. During
       his recuperation period, Susan cared for R.W. full time. After he recovered, Raphael and Susan
       once again shared the responsibility of caring for R.W.
¶ 11        When R.W. was old enough to begin preschool, Susan looked at preschools near her home
       in Illinois. When she discussed the matter with Raphael, he told her that he wanted R.W. to
       attend a preschool in St. Louis, near his home. Together, Susan and Raphael visited three
       preschools in St. Louis. They decided jointly to enroll her in one of those schools. On the


                                                    -3-
       registration paperwork, Raphael was listed as R.W.’s father and Susan was listed as her
       mother.
¶ 12       When R.W. entered elementary school, Susan enrolled her at Zion Lutheran, a private
       school in Belleville. Susan also enrolled R.W. in several different activities—swimming
       lessons, dance classes, Daisies, horseback riding lessons, and Center of Creative Arts, a theater
       company in St. Louis. At Raphael’s request, Susan scheduled these activities so they would
       take place during her time with R.W. Although Raphael attended many of R.W.’s school
       events, dance recitals, and other events, Travia and Alvernon did not.
¶ 13       In 2014, the Missouri Department of Public Aid filed a petition to establish parentage in a
       Missouri court. At the hearing in this matter, Travia denied that the petition was filed because
       she applied for public assistance on behalf of R.W. She testified that she wanted to establish
       paternity in order to “gain full custody from Alvernon.” She claimed that this was because she
       wanted to avoid complications that sometimes arose when she encountered paperwork
       requiring the signatures of two parents—for example, when she applied for a passport for R.W.
       Travia acknowledged that she listed R.W. as a dependant for purposes of Medicaid.
¶ 14       Alvernon testified that he was unaware of the Missouri parentage case until May 2016,
       when he received a notice directing him to submit to DNA testing because he had been named
       as the father of R.W. Alvernon was determined to be the father, and he was ordered to pay
       Travia $119 per month in child support. Both Travia and Alvernon testified that Alvernon paid
       more than this amount. According to Alvernon, he was unaware that R.W. was not living with
       Travia.
¶ 15       Although Travia did not live with R.W. or take responsibility for her care, she did visit with
       her, including occasional overnight visits. Early in the summer of 2016, Alvernon arranged
       with Travia to visit with R.W. Raphael and Susan were not happy that Travia arranged this
       visit without consulting with them. Susan was afraid that Alvernon might take R.W. back to
       Kansas City with him.
¶ 16       On July 19, 2016, Susan filed a petition for allocation of parenting time and parental
       responsibilities. She alleged that R.W. had been in her physical custody since approximately
       October 2011 and that Travia had failed to show a reasonable degree of care, concern, or
       interest in R.W. since that time. Susan further alleged that, “On information and belief,”
       Alvernon had no contact with R.W. before the summer of 2016 and that neither parent showed
       any interest in R.W.’s education, extracurricular activities, or medical care. She alleged that,
       “On information and belief, a support case was opened in St. Louis, Missouri, by the
       Department of Public Aid, and an order finding ALVERNON [W.] to be the biological father
       and to pay child support in the amount of $119 per month was entered by the Court.” Susan
       requested that she be given sole authority to make decisions concerning significant parenting
       responsibilities and the majority of parenting time. She requested that parenting time be
       awarded to both Travia and Alvernon, but she asked that this time be limited to daytime visits
       at scheduled times. Susan named Travia and Alvernon as respondents, but she did not name
       Raphael as a respondent or request that parenting time be allocated to him. Along with her
       petition, Susan filed a motion seeking a restraining order enjoining Alvernon and Travia from
       removing R.W. from her care or from the State of Illinois. Susan did not consult with Raphael
       or Travia before filing the petition, which led to a breakdown in her previously cordial
       relationship with Raphael. The court entered an ex parte temporary restraining order on July
       21, and it entered an injunction on July 28.

                                                   -4-
¶ 17       On August 25, 2016, Travia filed a response to the petition. She requested that she be given
       sole decision-making authority for parental responsibility and the majority of parenting time.
       She also asked that Susan’s petition be dismissed.
¶ 18       On September 1, 2016, Raphael filed a petition to intervene and for allocation of parental
       responsibility and parenting time. He alleged that R.W. was not in the physical custody of
       either of her parents. He alleged that she was in Raphael’s physical custody from
       approximately October 2011 until July 28, 2016, when Susan was granted sole custody
       pursuant to a court order. He repeated the allegations in Susan’s petition concerning Travia and
       Alvernon. Raphael requested that he be given sole authority to make decisions concerning
       significant parental responsibilities and the majority of parenting time. However, he later filed
       a proposed parenting plan that called for Susan and Raphael to share decision-making
       authority and an equal division of parenting time between the two of them.
¶ 19       On October 19, 2016, Alvernon filed a motion to dismiss Susan’s petition, a motion for the
       appointment of a guardian ad litem (GAL), a response to Susan’s petition, and a proposed
       parenting plan. Alvernon requested the majority of parenting time with R.W. and that he be
       given authority to make decisions about significant parental responsibilities. The court denied
       Alvernon’s motion to dismiss, a ruling he has not appealed. The court granted his motion to
       appoint a GAL and appointed Dustin Hudson to act in that capacity. The court entered a
       temporary parenting order that provided Alvernon with supervised visits with R.W. once per
       month. The temporary order also set up parenting time for Raphael and Travia.
¶ 20       On June 1, 2017, Hudson filed a report with the court. He noted that in preparing his report,
       he interviewed all four of the parties and spoke to R.W. Hudson found that from the time of
       R.W.’s surgery onward, Raphael had physical custody of R.W. on Tuesday and Wednesday
       nights, and Susan had physical custody of her each week from Thursday through Tuesday. He
       found that Susan and Raphael were the only individuals who handled the day-to-day tasks of
       caring for R.W. before these proceedings began and that they were also “the only individuals
       that have been involved in the significant decision making” for R.W. However, it was “clear to
       [him] that Susan essentially made all the significant decisions.” He explained that Susan was
       the one who took the initiative to find activities for R.W., even if she generally did so with the
       approval of Raphael.
¶ 21       Hudson stated that R.W. was performing well in school, and that Susan helped out at the
       school and was “very active” in R.W.’s extracurricular activities. For this reason, he believed
       that the statutory best interest factor of the child’s adjustment to her home, school, and
       community favored an award of the majority of parenting time to Susan. He explained that
       R.W. had many friends at school and that she had “adjusted extremely well to living with
       Susan and her mother, Pat.” He also believed that Susan could best provide R.W. with stability,
       which was her most important need. He noted that, in reaction to these proceedings, R.W.
       asked Susan if she was “trying to give her away.” He opined that R.W. saw Susan’s house as
       her home.
¶ 22       Hudson discussed his conversation with R.W. in the report. He stated that she seemed to
       genuinely love all of the adults involved in her life. Although she “seemed a little confused”
       when Hudson first asked her about Alvernon, “once she realized who [he] was talking about,
       she had nothing but good things to say about him.” R.W. also told Hudson that she liked her
       current custody arrangement. She liked visiting and playing with all of the parties, and she
       liked having two mothers and three fathers. (We note that at the hearing, Pat explained that

                                                   -5-
       R.W. called Susan and Travia “Mama Sue” and “Mama Shay” and that she referred to Raphael
       and Chuck as “Big Daddy” and “Little Daddy.” Although R.W. usually referred to Alvernon
       by his name, she sometimes called him “Dad.”)
¶ 23       Hudson opined that Susan and Alvernon were capable of communicating with each other
       concerning R.W.’s best interests and cooperating to care for her. He noted that Alvernon told
       him that once he got to know Susan, he developed a good relationship with her and trusted her
       to do what was right for R.W. Alvernon also acknowledged to Hudson that moving R.W. to
       Kansas City with him would not be in R.W.’s best interests. He told Hudson that he believed
       she should to continue live with Susan.
¶ 24       Hudson recommended that Susan continue to have the majority of parenting time with
       R.W. and that each of the parties be given some parenting time. He believed that it would be
       confusing to R.W. to have overnight parenting time with Alvernon at this time, but he
       recommended that Alvernon’s parenting time gradually be increased to include overnight
       visits. Hudson had reservations about awarding significant amounts of parenting time to Travia
       and Raphael, however. He indicated that unlike Alvernon, neither Travia nor Raphael had
       taken advantage of all the parenting time scheduled for them in the court’s temporary order. He
       was also concerned because there was a lot of crime in the neighborhood where they both
       lived. Hudson also believed that R.W. should have time to enjoy her extracurricular activities,
       many of which were scheduled on weekends. He explained that R.W. needed to have “the
       chance to be a child without worrying about her visitation schedule.”
¶ 25       The court held a hearing over two days in June 2017. The court heard extensive testimony
       from Susan, Pat, Travia, Raphael, Alvernon, and GAL Dustin Hudson. Hudson’s testimony
       essentially repeated what he wrote in his report.
¶ 26       Pat testified that she had a great relationship with R.W., who called her “Gamma.” She
       testified that she knew that R.W. loved Raphael and Chuck. Although she was not sure how
       R.W. felt about Alvernon, R.W. seemed to enjoy her visits with him and looked forward to
       seeing him. She noted that R.W. especially looked forward to getting to see Alvernon’s young
       son, O.W., and that she seemed to have more of a relationship with O.W. than she had with
       Travia’s children. Pat testified that Alvernon and his girlfriend, Mia, were always very
       pleasant during their visits.
¶ 27       Susan testified that when she first met R.W., Raphael told her that he was caring for his
       sister’s baby because his sister was unable to do so. She testified that before these proceedings
       began, she thought that she and Raphael were “pretty good partners” in raising R.W. Susan
       acknowledged that when Alvernon began making an effort to be a part of R.W.’s life, she was
       concerned because she did not know anything about him. However, she testified that Alvernon
       and Mia were always kind and pleasant during their scheduled visits. Asked to describe those
       visits, Susan replied, “They spend good quality time together. I see it as good quality time.
       He’s very interactive with her. And he seems to care about her.” Susan testified that she
       believed Raphael, Travia, and Alvernon should all be involved in R.W.’s life in some manner,
       but she did not know how.
¶ 28       Raphael testified that since these proceedings began, he saw less of R.W. than he used to,
       and he missed her. He believed that Susan should continue to be a part of R.W.’s life because
       “she’s been there the whole time.” Asked how R.W.’s time should be divided among the four
       parties, Raphael said, “I just would like the best for her. *** I would like for it to go back to the
       way it was because *** there was no problems.” He admitted that it would be hard for him to

                                                     -6-
       trust Susan again, explaining that he felt betrayed when she filed the petition to initiate these
       proceedings without consulting him. However, he hoped that things could go back to the way
       they were before these proceedings began because he and Susan used to cooperate in caring for
       R.W. He explained that he, Susan, and Pat had created a family for R.W.
¶ 29        Raphael testified about the relationship between Travia and Susan. He noted that he had
       discussions with Susan about Travia’s parenting on “a couple” of occasions. He explained that
       when Travia wanted overnight visits with R.W., Susan had some concerns about Travia’s
       home. He testified that in order to smooth things over between Susan and Travia, he tried to
       explain that “how [Travia] raises her kids can be different from how [he] and Susan [were]
       raising [R.W.].” In particular, he had to explain to Susan that Travia had to use space heaters to
       keep her children warm because she did not have a lot of money. On cross-examination by
       Susan’s attorney, Raphael admitted that he shared Susan’s concerns about Travia’s care.
¶ 30        Raphael testified that Travia never asked to have custody of R.W., but she did ask to have
       overnight visits. He also testified, however, that there were periods in R.W.’s life during which
       Travia showed little interest in spending time with her. He noted that Susan and Travia
       sometimes argued over the care Travia provided when R.W. visited her home. According to
       Raphael, “Travia would be like, ‘you know, I’m just going to come and get my baby and we
       can just leave this alone.’ You know how petty things can get.” He testified that Susan
       responded to this by telling Travia that she could not do that because Susan and Raphael had
       been raising R.W. for five years and that she would move away with R.W. rather than allow
       that to happen. Raphael did not believe either Travia or Susan meant what they said during this
       exchange. Susan denied ever making the comment.
¶ 31        Travia testified that she lived with her six other children. She had five children who were
       older than R.W. and a nine-month-old baby. Travia testified that Susan made the comment
       about wanting to move out of state with R.W., but her account was different from Raphael’s.
       According to Travia, when Susan and Raphael confronted her about her unilateral decision to
       allow R.W. to visit with Alvernon, she admitted that she too was worried that he might try to
       take R.W. back to Kansas City. She told them that she decided she just had to trust him and that
       she knew that if he did take R.W. to Kansas City, Susan would go and bring her back. Travia
       claimed that in response to this, Susan told Travia she was right and said that she would move
       out of state with R.W. rather than allow Alvernon to take her to Kansas City. Travia
       acknowledged that she never asked Raphael or Susan to return R.W. to her custody. She
       explained that she did not feel “like it was fair to [R.W.] to just step in and rip her out of all of
       their lives, so I did what I could to try to come together with them to parent her as one.”
¶ 32        Alvernon testified that at the time of the hearing, he lived in Kansas City with Mia and
       O.W., but his parents and siblings lived in the St. Louis area. He testified that he intended to
       move back to the area in order to be able to spend more time with R.W. He noted that he had
       found a place to live and that he and Mia were both looking for jobs.
¶ 33        Alvernon testified that he felt “vindicated” when he was notified of the parentage
       proceedings in Missouri. Once it was determined that he was R.W.’s father, he asked to see her
       right away. He visited with R.W. at the beginning of July 2016, before these proceedings were
       initiated. After that visit, Alvernon asked Travia to work out a visitation schedule. He testified
       that she initially asked him to visit every weekend, which he agreed to do, but she stopped
       returning his phone calls. Alvernon assumed that R.W. was living with Travia at this time.


                                                     -7-
¶ 34       Alvernon asked the court to give him sole decision-making authority and parenting time
       every weekend. He asked that the majority of parenting time be allocated to either Travia or
       Raphael. He acknowledged that he had previously indicated that he wanted Susan to have the
       majority of parenting time and that he wanted to share decision-making authority with her.
       Asked to explain why he changed his position, he explained that some of the testimony he had
       heard during the hearing led him to believe that Susan, Travia, and Raphael conspired to keep
       him out of R.W.’s life, and he no longer believed that they had R.W.’s best interests at heart.
¶ 35       At the end of the hearing, the court took the matter under advisement. The court stated on
       the record that R.W. was “a well-loved little girl” and that each of the four parties was “capable
       of taking care of her and meeting her needs as a child.” The court also stated that all four parties
       appeared to want what was best for R.W.
¶ 36       We note that there was also testimony at the hearing that Susan took R.W. on vacations to
       Florida, California, and Mexico, among other places, and that she threw elaborate parties for
       R.W. for her birthday and holidays. Both Travia and Raphael expressed concern at the hearing
       that they did not want this case to be decided by what Susan could afford to provide for R.W.
       We have not discussed this testimony in any detail in this opinion because we do not believe it
       played a significant role in the court’s decision, and it plays no role in our decision. This
       decision turns instead on the nature of the relationships that have been established between
       R.W. and the adults in her life.
¶ 37       On July 5, 2017, the court entered a parenting order. The court first expressly found that
       Susan “has overcome the presumption of the superior right of a parent to have custody over a
       non-parent.” The court further found that it would be in R.W.’s best interests for Susan to be
       given the majority of parenting time with R.W. and sole decision-making responsibility. The
       court noted that it did not believe it was possible for any of the parties to cooperate in making
       decisions due to their strained relationships.
¶ 38       In support of these conclusions, the court made the following findings of fact: Neither
       Travia nor Alvernon was involved in making any decisions concerning R.W.’s welfare since
       Travia relinquished custody of R.W. to Raphael in October 2011. Travia was involved in
       R.W.’s life “sporadically,” but she never requested that custody be returned to her, and
       Alvernon did not attempt to be a part of R.W.’s life until after the Missouri court determined
       that he was her biological father in 2016. Susan and Raphael shared in the responsibility of
       caring for R.W., but Raphael was not always able to provide this care on a full-time basis due
       to health concerns. Susan and Raphael also shared in the responsibility of making decisions for
       R.W., although Susan took most of the initiative in making those decisions.
¶ 39       The court then set forth a parenting schedule allocating parenting time on Wednesday
       afternoons to Raphael and dividing parenting time on the second weekend of each month
       between Alvernon and Travia. The court acknowledged that this was less time than is
       ordinarily allocated, but the court noted that it would be impossible to allocate parenting time
       according to a “standard schedule” in light of the fact that four different individuals wanted to
       have parenting time with R.W. The schedule did not give Alvernon or Travia overnight
       parenting time for the first several months, but it increased their parenting time to include
       overnight visits beginning in 2018. Alvernon’s parenting time was to increase further
       beginning in 2019.
¶ 40       On August 4, 2017, Alvernon filed a motion to set aside the parenting order. He noted that
       no party presented any evidence showing that he was an unfit parent and that the court did not

                                                    -8-
       find him to be unfit. He argued that absent such a finding, a court may not “infringe upon the
       fundamental right of a parent to make childrearing decisions” without running afoul of the due
       process clause of the fifth amendment to the United States Constitution.
¶ 41       On September 6, 2017, prior to holding any additional hearings in the matter, the court
       entered an order making what it called “additional findings of fact.” The court found both
       Travia and Alvernon to be unfit parents. It found Alvernon to be unfit because (1) he failed to
       demonstrate a reasonable degree of interest, concern, or responsibility for R.W.’s welfare (see
       750 ILCS 50/1(D)(b) (West 2016)), (2) he evidenced an intent to forego his parental rights for
       a period of 12 months before these proceedings began (see id. § 1(D)(n)(1)), (3) he did not file
       an action to establish parentage within 30 days of being informed that he was likely R.W.’s
       father (see id. § 1(D)(n)(2)(i)), and (4) he did not make a good faith effort to pay child support
       until he was ordered to do so (see id. § 1(D)(n)(2)(ii)).
¶ 42       On September 11, 2017, Alvernon’s motion came before the court for a scheduled hearing.
       At the outset, the court noted that after it entered its initial order and Alvernon filed his motion
       to set that order aside, it “entered an additional order.” The court then stated:
                “And let me preface reading that order with when I heard this case and when I typed up
                the [original] order it was my sincere hope that these parties could continue to get along
                with one another ***. I’m smart enough to know when you start throwing around terms
                like unfit parents, people get their feelings hurt. And I was trying to avoid people
                having their feelings hurt because I do believe *** that Mr. [W.], Ms. [B.], and Mr.
                Hall should all continue to play a part in [R.W.’s] life.”
       The court then read the September 6 order into the record.
¶ 43       Alvernon’s attorney asked for a continuance to give him time to respond to the findings in
       the new order, noting that he did not see a copy of the order until that morning. Susan’s
       attorney opposed his request, arguing that the findings in the order did not “substantively
       change [Alvernon’s] argument.” The court denied the request for a continuance. Then, without
       giving the parties an opportunity to present evidence or arguments, the court stated, “and I’m
       going to deny your request to set aside the July 5, 2017, order.” The court went on to state, “I
       will tell you that I probably should have put the findings of unfitness in the July 5 order, but
       again I really wanted to try and tap lightly or walk lightly with regard to these people’s
       interactions and relationships with each other.”
¶ 44       The same day, the court entered an order denying Alvernon’s motion to set aside its earlier
       order. Alvernon timely filed this appeal. Neither Raphael nor Travia has appealed the trial
       court’s rulings.
¶ 45       Alvernon first argues that the court erred in finding him to be an unfit parent, both because
       no party alleged that he was unfit and because the court’s finding was against the manifest
       weight of the evidence. Susan filed a motion to strike the portions of his brief raising these
       claims, arguing this court does not have jurisdiction to consider those arguments because
       Alvernon’s notice of appeal did not specifically identify the court’s September 6, 2017, order.
       We ordered her motion to be taken with the case. For the following reasons, we now deny that
       motion.
¶ 46       Filing a notice of appeal is a necessary step to confer appellate jurisdiction. General
       Motors Corp. v. Pappas, 242 Ill. 2d 163, 176 (2011). Illinois Supreme Court Rule 303(b)(2)
       provides that a notice of appeal “shall specify the judgment or part thereof or other orders


                                                    -9-
       appealed from and the relief sought.” (Emphasis added.) Ill. S. Ct. R. 303(b)(2) (eff. Jan. 1,
       2015). Once a notice of appeal is filed, the trial court loses jurisdiction to consider the
       judgments, orders, or portions of judgments specified in the notice, and those matters proceed
       to the appeals court, “not as a new case but as a continuation of the case in the trial court.”
       Burtell v. First Charter Service Corp., 76 Ill. 2d 427, 433 (1979) (citing Wolcott v. Village of
       Lombard, 387 Ill. 621, 624 (1944)). The notice of appeal thus confers jurisdiction of the
       appellate court to consider the judgments, parts thereof, or orders specified. Id. The notice of
       appeal also serves the purpose of informing the appellee that the appellant has sought review of
       the trial court’s rulings. Id. In light of these dual purposes, an appeals court acquires
       jurisdiction to consider only those judgments, parts thereof, or orders specified in the notice of
       appeal. Id. at 434.
¶ 47       Although we do not have jurisdiction to consider judgments or orders that are not specified
       in the notice of appeal, we do have jurisdiction to consider judgments or orders that, while not
       explicitly identified in the notice of appeal, may reasonably “be inferred from the notice as
       intended to be presented for review on the appeal.” Id. It is reasonable to infer from a notice of
       appeal that the appellant seeks review of unspecified orders if they “directly relate[ ] back to
       the judgment[s] or order[s]” that are expressly identified in the notice. Id. Put another way, an
       unspecified order is subject to review “if it is a ‘step in the procedural progression leading’ to
       the judgment[s] specified in the notice of appeal.” Id. at 435 (quoting Elfman Motors, Inc. v.
       Chrysler Corp., 567 F.2d 1252, 1254 (3d Cir. 1977)).
¶ 48       In determining whether we have jurisdiction to review an order that is not explicitly
       identified in a notice of appeal, we must also keep in mind that although cases addressing this
       question “often speak in terms of jurisdiction, it is generally accepted that a notice of appeal is
       to be liberally construed.” Id. at 433. If a notice of appeal, “when considered as a whole, fairly
       and adequately sets out the judgment complained of and the relief sought so that the successful
       party is advised of the nature of the appeal,” it is sufficient to confer appellate jurisdiction. Id.
       at 433-34.
¶ 49       As Susan points out, the notice of appeal filed by Alvernon in this case identifies only the
       court’s orders of July 5 and September 11, 2017. The notice does not specify the September 6,
       2017, order or specifically address the findings contained in the order. Nevertheless, we
       believe the order is a procedural step leading to one or both of the judgments that were
       explicitly identified in Alvernon’s notice of appeal.
¶ 50       As we discussed earlier, the court entered the order after Alvernon filed a motion arguing
       that the court’s July 5, 2017, parenting order must be set aside precisely because it did not
       contain findings of unfitness. It thus appears that the court entered the September 6 order
       containing these findings because it believed that the findings were necessary to support its
       September 11 order denying Alvernon’s motion to set aside the July 5 order. As such, the
       September 6 order was a step in the procedural progression that led to the court’s September 11
       order, which was explicitly identified in the notice of appeal. As we also discussed earlier, the
       court indicated during the motion hearing that it “probably should have put the findings of
       unfitness” in its earlier order. This shows that the findings were closely related to the July 5
       order, which was also explicitly identified in Alvernon’s notice of appeal.
¶ 51       We note that the September 6 order, which contained only findings of fact and did not
       direct any party to take any action, would not have been appealable in its own right. See id. at
       436. We also emphasize that Susan was not misled or confused by Alvernon’s notice of appeal.

                                                    - 10 -
       She in fact responded to his arguments. See id. In light of these facts and in light of the close
       relationship between the three orders, we believe that review of the September 6 order may
       fairly be inferred from the notice of appeal. We therefore deny Susan’s motion to strike, and
       we turn our attention to Alvernon’s arguments concerning the court’s findings of unfitness.
¶ 52        Alvernon first argues that the court erred in finding him to be an unfit parent because no
       party alleged that he was unfit. We agree.
¶ 53        We note that our research has uncovered no Illinois cases involving findings of unfitness
       outside the context of proceedings to terminate parental rights. In termination proceedings, the
       petition to terminate must contain an allegation that the parent is unfit and must also allege the
       specific statutory grounds for finding the parent to be unfit. A court may not terminate parental
       rights on grounds that are not alleged in the petition. In re Michael M., 364 Ill. App. 3d 598,
       609 (2006) (citing In re D.C., 209 Ill. 2d 287, 295-96 (2004)). The court may not terminate
       parental rights unless it finds the parent to be unfit by clear and convincing evidence. Douglas
       R.S. v. Jennifer A.S., 2012 IL App (5th) 110321, ¶ 5. Termination of parental rights is a
       two-step process. The court first holds a fitness hearing where the State or other petitioner must
       prove the parent is unfit by clear and convincing evidence. Id. If the court makes this finding,
       the case then proceeds to a best interest hearing at which the petitioner must show that
       termination is in the child’s best interests by a preponderance of the evidence. Id.
¶ 54        Here, of course, Alvernon’s parental rights were not terminated. Susan argues that this
       distinction makes the rules we have just discussed inapplicable to the case before us. She
       points out that in determining the best interest of the child, a court must consider “an extensive
       list of statutory factors, including ‘any other factor that the court expressly finds to be
       relevant.’ ” See 750 ILCS 5/602.7(b)(17) (West 2016). She argues that the court’s findings of
       parental unfitness contained in the order of September 6, 2017, are nothing more than “any
       other factor” the court found relevant. We are not persuaded.
¶ 55        We recognize that there is a significant difference between a termination case and a case
       involving the allocation of parenting time. The latter does not permanently sever the
       parent-child relationship and all the rights that go with it, while the former clearly does. See In
       re Petition to Adopt Shuman, 22 Ill. App. 3d 151, 153 (1974) (making this observation in an
       adoption proceeding). However, a judicial determination of parental unfitness cannot be
       treated as any other finding of fact relevant to a child’s best interests due to the potentially dire
       consequences that can flow from such a determination. As we have explained, once a finding
       of unfitness has been made, parental rights can thereafter be terminated if a petitioner can show
       by a preponderance of the evidence that doing so is in the child’s best interest. Douglas R.S.,
       2012 IL App (5th) 110321, ¶ 5. This is obviously a much lower burden than the clear and
       convincing evidence required to find the parent unfit. Thus, we find that the protections
       applicable to findings of unfitness in termination cases are applicable to any finding of parental
       unfitness—assuming it is ever appropriate to enter such findings in cases where termination of
       parental rights is not at issue.
¶ 56        In termination cases, the fitness hearing and the best interests hearing are conducted
       separately for two reasons. First, as we have already explained, the standard of proof required
       at each of the hearings is different. Id. Second, “[b]ecause the focus of the two hearings is
       different, and each has differing purposes, evidence that is admissible at one hearing may not
       be admissible at the other.” Id. (citing In re D.L., 191 Ill. 2d 1, 10-13 (2000)).


                                                    - 11 -
¶ 57        Here, the court held one hearing, which was focused solely on R.W.’s best interests.
       Alvernon had no notice that the court intended to make a finding of unfitness. The court
       entered the order finding Travia and Alvernon to be unfit without holding an additional hearing
       focused on the issue of their fitness as parents. At the scheduled hearing on Alvernon’s motion
       to set aside the parenting order, the court did not allow him to present any evidence or
       arguments addressing the finding of unfitness. The order does not even expressly state that its
       findings are supported by clear and convincing evidence. To allow a judicial determination of
       parental unfitness to stand under such circumstances would be untenable. We hold that a court
       may not make findings of parental unfitness absent an allegation of unfitness regardless of
       whether parental rights are sought to be terminated. We also note that one of the statutory
       grounds relied upon by the court—failure to pay support for the child—is only available if a
       petition to terminate parental rights is filed by the child’s mother or her husband. 750 ILCS
       50/1(D)(n) (West 2016). The order containing unrequested findings of unfitness must therefore
       be vacated.
¶ 58        Because we have concluded that the court erred by entering an order finding the parents to
       be unfit when no party alleged them to be unfit, we need not address Alvernon’s contention
       that the findings were against the manifest weight of the evidence. We note in passing,
       however, that the findings of unfitness were inconsistent with statements the court made at the
       hearing. As we discussed earlier, the court explicitly stated on the record that each of the four
       parties loved R.W. and had the ability to care for her and meet her needs.
¶ 59        Finally, Alvernon argues that the court erred in awarding Susan sole decision-making
       authority and the majority of parenting time. We note that he does not argue that the findings in
       the July 5 parenting order were against the manifest weight of the evidence or that the court
       abused its discretion. See In re Marriage of Dafoe, 324 Ill. App. 3d 254, 259 (2001). Instead,
       he contends that the court erred as a matter of law because it failed to give any weight to his
       fundamental constitutional rights as a parent. We disagree.
¶ 60        Alvernon is correct in asserting that “it is beyond dispute” that the right of parents to the
       custody and care of their children is a fundamental liberty interest protected by the due process
       clause of the fifth amendment. Troxel v. Granville, 530 U.S. 57, 65 (2000). It is presumed that
       a fit parent will act in the best interest of his child. Id. at 68. Thus, “there is a well-established
       presumption” that a fit parent has a right to the care and custody of his child that is superior to
       the right claimed by any other party. In re Marriage of Dafoe, 324 Ill. App. 3d at 259 (citing
       In re Custody of Townsend, 86 Ill. 2d 502, 508 (1981)). This presumption, however, is not
       absolute. Id. A nonparent seeking to retain custody of a child in her care “must demonstrate
       good cause” to overcome the presumption of a parent’s superior right. She must also show that
       retaining custody would be in the child’s best interest. Id. (citing In re Adoption of E.L., 315 Ill.
       App. 3d 137, 158 (2000)). Once the presumption has been overcome, a court may award
       custody to a nonparent without finding that the parents are unfit. Id.
¶ 61        This is because courts have long recognized that “ ‘Parental rights do not spring full-blown
       from the biological connection between parent and child. They require relationships more
       enduring.’ ” (Emphasis omitted.) Lehr v. Robertson, 463 U.S. 248, 260 (1983) (quoting Caban
       v. Mohammed, 441 U.S. 380, 397 (1979)). The nature of these enduring relationships plays a
       crucial role in determining whether there is good cause to overcome the presumption of a
       parent’s superior right to custody.


                                                    - 12 -
¶ 62       We find guidance in the Illinois Supreme Court’s analysis in the case of In re Parentage of
       J.W., 2013 IL 114817. That case, like this case, involved a determination of paternity several
       years after the child was born. Id. ¶¶ 4-6. We note that despite this similarity, the case is not
       precisely analogous to the case before us. There, the child was in the custody of her biological
       mother (id. ¶ 4), and the question was not whether a nonparent was entitled to the majority of
       parenting time, but whether the biological father was entitled to any parenting time (id. ¶ 1).
       Nevertheless, the supreme court’s observations concerning the importance of evaluating a
       child’s existing emotional bonds are pertinent in this context as well.
¶ 63       There, the child’s mother became pregnant after a one-time encounter with the father,
       Steve. She apparently assumed that the baby’s father was her boyfriend, Jason. Id. ¶ 4. Jason
       signed a voluntary acknowledgement of paternity and was listed as the child’s father on her
       birth certificate. Id. The mother later married Jason, but they subsequently divorced. Id. ¶ 5.
       Steve saw photographs of the child on the mother’s social media site. He thought he saw a
       familial resemblance, so he contacted the mother to discuss the possibility that he was the
       child’s biological father. Id. ¶ 6. DNA testing revealed that Steve was, in fact, J.W.’s biological
       father. Id. Steve subsequently filed a petition to establish the existence of a parent-child
       relationship and requested parenting time (then called visitation). Id. ¶ 8.
¶ 64       The trial court determined that Steve bore the burden of proving that it would be in the
       child’s best interest for him to be given any parenting time. Id. ¶ 23. The court noted that J.W.
       “identified Jason as her father because of their long-standing loving relationship” and that J.W.
       did not understand Steve’s relationship to her. Id. ¶ 26. The court found that, under these
       circumstances, it was not in J.W.’s best interest to introduce Steve into her life, at least not at
       that time, and denied his request for parenting time. Id. ¶¶ 26, 28. In reaching this conclusion,
       the trial court found that a presumption that it is in a child’s best interest to have parenting time
       with a noncustodial parent was not applicable under the facts of that case. Id. ¶ 27.
¶ 65       The appellate court reversed, finding that it is presumptively in a child’s best interest for a
       noncustodial parent to have parenting time. Id. ¶ 30. The court held that Steve, as the biological
       father, was entitled to reasonable parenting time unless the evidence showed that this “would
       seriously endanger” the child’s health or well-being. Id. ¶ 32.
¶ 66       The supreme court disagreed with both the trial court and the appellate court about the
       application of the presumption in favor of awarding parenting time to the noncustodial parent.
       Id. ¶ 52. The supreme court explained that this presumption “reflects a legislative recognition
       of the need to protect the preexisting parent-child bond that presumably developed prior to the
       divorce or separation of two parents.” (Emphasis added.) Id. ¶ 47. The court noted that the
       presumption in favor of visitation may not accurately reflect the actual circumstances of
       children in custody disputes that arise outside of the typical dissolution setting. This is
       particularly true in cases “where paternity is established long after birth.” Id. ¶ 48. In such
       cases, the court explained, the biological father is seeking parenting time when “a relationship
       with the child may not have ever been forged.” (Emphasis added.) Id.
¶ 67       The supreme court concluded that although the presumption in favor of awarding parenting
       time to both parents is indeed applicable in a parentage case, that presumption can be
       overcome with evidence that parenting time is not in the child’s best interest without meeting
       the “more onerous ‘serious endangerment’ standard” that is applicable in dissolution cases. Id.
       ¶ 52. The court also held that the noncustodial father in a parentage case has the burden of
       demonstrating that parenting time will be in the child’s best interest. Id. ¶ 53. The court then

                                                    - 13 -
       went on to find that, in light of the child’s lack of any meaningful relationship with Steve, the
       evidence supported the trial court’s determination that parenting time was not in her best
       interests at that time. Id. ¶¶ 55-59.
¶ 68       Similar concerns arise in cases in which courts must determine whether a nonparent has
       overcome the presumption that a biological parent has a superior right to the care and custody
       of his child. In In re Marriage of Dafoe, this court considered the nature of a child’s existing
       bonds with both his biological parents and his actual caregivers in addressing that very
       question.
¶ 69       There, the child’s biological parents divorced when he was an infant, and the father had
       minimal contact with his son for the next five years. In re Marriage of Dafoe, 324 Ill. App. 3d
       at 255-56. Sole custody was awarded to the mother in the dissolution proceedings. Soon
       thereafter, she and the child moved in with her parents. Id. at 255. Three years later, the mother
       moved to Texas, leaving the child in Illinois in the care of her parents. After two more years
       passed, the father requested custody. Id. at 256. By this point, the six-year-old child had lived
       with his grandparents for five years, and they had been his primary caregivers for two years.
       The trial court found that the grandparents had shown good cause to overcome the presumption
       of the father’s superior right to custody. Id. at 256-57.
¶ 70       In upholding the trial court’s findings, this court emphasized that “The grandparents have
       cared for Nicholas virtually all of his life. Nicholas has bonded with them and expressed his
       desire to stay with them.” Id. at 261. We concluded that “The biological bond between father
       and son simply does not overcome the actual, developed relationship between Nicholas and
       his grandparents.” (Emphasis added.) Id. Other districts of the Illinois Appellate Court have
       likewise upheld awards of custody or primary parenting time to nonparents who have
       established enduring bonds with children that have been in their care. See, e.g., Young v.
       Herman, 2018 IL App (4th) 170001 (upholding a trial court’s award of custody to grandparents
       who had cared for the child for most of her life); In re Custody of T.W., 365 Ill. App. 3d 1075
       (2006) (same).
¶ 71       In this case, as in the Dafoe case, the court did consider the presumption of superior rights
       that flows from Alvernon’s biological relationship to R.W. As we stated earlier, the court
       expressly found that Susan had overcome this presumption. The evidence supports this
       finding. Susan has taken on the lion’s share of the responsibility both for providing R.W.’s
       day-to-day care and for making decisions about her schooling, activities, and medical care.
       Before these proceedings began, R.W. established close emotional bonds to most of the adults
       involved in this case—Susan, Pat, Raphael, Chuck, and Travia. As Alvernon recognized in the
       proceedings before the trial court, R.W.’s bonds with Susan and the other adults in her life
       were forged before he reentered R.W.’s life in the summer of 2016. Although R.W. loved all
       the adults in her life, she considered Susan’s home to be her home. The court emphasized
       R.W.’s need for stability in finding that Susan should continue to have primary parenting time.
       This evidence was sufficient to show good cause to overcome the presumption of the parents’
       superior rights.
¶ 72       We note that Alvernon did not request the majority of parenting time at trial. On appeal, he
       argues that he should be allowed to determine with whom his daughter associates. It is not
       clear whether this argument means that he wants the right to determine that R.W. should no
       longer associate with Susan at all, in spite of their deep bond, or simply that he believes the
       decision-making authority granted to Susan should instead be granted to him. In either case,

                                                   - 14 -
       we do not find his argument persuasive. His argument is based on Troxel and Lulay v. Lulay,
       193 Ill. 2d 455 (2000). Both of those cases involved court-ordered grandparent visitation
       against the wishes of custodial parents. Troxel, 530 U.S. at 69; Lulay, 193 Ill. 2d at 457-58.
       This court has previously found both cases to be inapplicable in the context of a custody
       dispute between parents and the actual caregivers “who virtually raised the child.” In re
       Marriage of Dafoe, 324 Ill. App. 3d at 258. We likewise find them to be inapplicable here.
¶ 73       Susan has shown good cause to overcome the presumption of Alvernon’s superior rights as
       a parent, and the evidence supports the court’s conclusion that it is in R.W.’s best interests for
       Susan to have all of the decision-making authority and most of the parenting time. Thus, the
       court’s allocation of parenting time and parental responsibility does not violate Alvernon’s
       fundamental rights, and we affirm the initial parenting order and the order denying Alvernon’s
       motion to set it aside. However, for the reasons discussed earlier, we vacate the order finding
       Alvernon and Travia to be unfit.

¶ 74      Judgment affirmed; order containing findings of unfitness vacated; motion to strike denied.




                                                   - 15 -